Title: Observations [May 1768]
From: Washington, George
To: 




May 2d. My Carpenters & House People went to Planting Corn at Doeg Run after they had finishd fishing.
 


3. The hound bitch Mopsey brought 8 Puppys, distinguishd by the following Names—viz.—Tarter—Jupiter—Trueman—& Tipler (being Dogs)—and Truelove, Juno, Dutchess, & Lady being the Bitches—in all eight.
 


23. My Carpenters & House People went to Work at my Mill repairing the Dams—hightening of them—& opening the Race.
 


29. The bitch Chanter brought five Dog Puppies & 3 Bitch Ditto which were named as follow—viz.—Forrester—Sancho—Ringwood—Drunkard—and Sentwell. And Chanter—Singer—& Busy.
